Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                 Mar 06 2014, 9:15 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.
ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ROSS G. THOMAS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 GEORGE P. SHERMAN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

RICHARD A. PERKEY,                               )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 20A03-1303-CR-77
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                          The Honorable Evan S. Roberts, Judge
                             Cause No. 20D01-1110-FB-18


                                       March 6, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION


SHEPARD, Senior Judge
       Richard Perkey challenges the admission of certain witness testimony and the

State’s comments during closing argument at his trial for the offense of rape as a class B

felony. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       J.G. and her boyfriend were friends with Derek Perkey (“Derek”). Derek’s father

Richard Perkey owned a trailer but was not staying there on a regular basis, so Derek

allowed J.G. and her boyfriend to stay there. Events occurred that caused Perkey to move

back into the trailer and to tell J.G. and her boyfriend to move out.

       One night prior to J.G. moving out, she was sleeping at the trailer by herself.

Perkey let himself into the trailer, entered J.G.’s room, and got into her bed. After a

struggle, Perkey forced her to engage in sexual intercourse. J.G. was able to get away

from Perkey and ran to a neighboring trailer for help. The police were called, and they

eventually took Perkey into custody.

       The State charged Perkey with rape, and a jury found him guilty.

                                              ISSUE

       Perkey contends that the trial court abused its discretion by admitting certain

hearsay testimony into evidence and by allowing the State to comment on that testimony

in closing argument.

                                 DISCUSSION AND DECISION

       The admissibility of evidence is within the sound discretion of the trial court, and

we will not disturb its decision absent a showing of abuse of that discretion. Gibson v.

State, 733 N.E.2d 945 (Ind. Ct. App. 2000).

                                              2
       Prior to J.G. testifying at trial, Deputy Minder, the first officer to arrive at the

scene, testified that J.G. told him she was in bed when Perkey crawled into bed with her

and began putting his hands on her body. She asked Perkey to stop, but he did not heed

her request. Tr. pp. 80-81. Deputy Minder testified J.G. told him that Perkey put his

hand over her mouth saying, “What are you going to do? Scream[?]” as he took her

down the hall to his bedroom where he forced her to engage in sexual intercourse. Id. at

81. Deputy Minder also testified J.G. said she was afraid Perkey would hurt her if she

fought him. Id. Of Deputy Minder’s twenty-two pages of testimony, these statements

consisted of one page.

       And likewise, Richard Newman’s testimony regarding J.G.’s statements of the

incident amounted to three lines in fourteen pages of testimony. Newman, the Fire Chief

and an EMT, rode in the ambulance with J.G. At trial he testified simply that she told

him the perpetrator was her landlord and that he had overheard her conversation with her

aunt in which she stated that she woke up at 5 a.m. with her landlord crawling into bed

with her. Id. at 130.

       Sara Yoder, the registered nurse who treated the victim in the hospital, testified

that as part of her patient history J.G. stated that she was home alone, and her landlord let

himself into the residence and had sexual intercourse with her. Id. at 147-48. As with the

other statements, this was a single statement in twenty-three pages of testimony.

       Beverly Hibshman, the grandmother of J.G.’s boyfriend, testified the victim told

her that her landlord raped her and that she felt dirty. Id. at 167, 169, 171.



                                              3
        Following J.G.’s own testimony at trial, two other witnesses testified about her

statements to them. First, in response to a question about what information he had about

J.G. prior to meeting her, Dr. Yeager, the emergency room physician, testified it was

reported to him that she had been sleeping when her landlord came into her bedroom and

attempted to have sexual intercourse with her. Id. at 310.

        The final testimony about which Perkey complains is that of Detective Osterday.

He testified the victim told him her landlord Perkey got into bed with her, and, although

she was yelling at him to leave, he was rubbing her buttocks and legs and attempting to

coerce her into having sex with him. She told Detective Osterday that when she tried to

escape, Perkey became angry and shoved her down the hallway into a back bedroom.

There, he made promises of money, a car, and a job, but still she refused contact.

Eventually, Perkey held her down and forced her to engage in sexual intercourse. Id. at

348-49.

        Perkey complains that this testimony constituted “drumbeat repetition” of hearsay

that was prejudicial to him and says that the admission of that testimony and the

prosecutor’s references to it are reversible error. He cites Modesitt v. State, 578 N.E.2d

649 (Ind. 1991), in which a child’s mother, a welfare caseworker, and a psychologist all

testified at length and in detail as to what the child told them regarding what Modesitt had

done to her. Their testimony occurred prior to the victim testifying and was admitted

over objection. Our Supreme Court determined that permitting the three witnesses to

repeat the accusations of the victim prior to the victim testifying unduly prejudiced the

jury.

                                             4
      Here, the witnesses, especially those who testified prior to J.G. testifying, did not

give full, detailed accounts of the incident as did the witnesses in Modesitt. Moreover,

unlike the testimony in Modesitt, the witnesses’ testimony in the present case was

admitted without objection.

      Thus, as the Supreme Court did in Maul v. State, 731 N.E.2d 438, 440-41 (Ind.

2000), we conclude the lack of objection to various witnesses’ statements means that

there was no preservation of error and no fundamental error.

                                        CONCLUSION

      We therefore affirm Perkey’s conviction of rape.

      Affirmed.

BAKER, J., and BAILEY, J., concur.




                                            5